UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-53174 LEAF EQUIPMENT LEASING INCOME FUND III, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-5455968 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 110 South Poplar Street, Suite 101, Wilmington Delaware 19801 (Address of principal executive offices) (Zip Code) (800) 819-5556 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesx No There is no public market for the Registrant’s securities. LEAF EQUIPMENT LEASING INCOME FUND III, L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I FINANCIAL INFORMATION PAGE ITEM 1. Financial Statements 3 Consolidated Balance Sheets – June 30, 2012 (Unaudited) and December 31, 2011 3 Consolidated Statements of Operations – Threeand Six Months Ended June 30, 2012 and 2011 (Unaudited) 4 Consolidated Statement of Changes in Partners’ Deficit – Six Months Ended June 30, 2012 (Unaudited) 5 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2012 and 2011 (Unaudited) 6 Notes to Consolidated Financial Statements – June 30, 2012 (Unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 21 ITEM 4. Controls and Procedures 21 PART II OTHER INFORMATION 22 ITEM 6. Exhibits 22 SIGNATURES 23 2 Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements LEAF EQUIPMENT LEASING INCOME FUND III, L.P. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands) June 30, 2012 (Unaudited) December 31, 2011 ASSETS Cash $ $ Restricted cash Accounts receivable 49 60 Investment in leases and loans, net Deferred financing costs, net Investment in affiliated leasing partnerships Other assets Total assets $ $ LIABILITIES AND PARTNERS’ DEFICIT Liabilities: Debt $ $ Accounts payable and accrued expenses Other liabilities Due to affiliates Total liabilities Commitments and contingencies (Note 10) Partners’ (Deficit) Capital: General partner ) ) Limited partners ) ) Total partners’ (deficit) capital ) ) Total liabilities and partners' (deficit) capital $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Index LEAF EQUIPMENT LEASING INCOME FUND III, L.P. AND SUBSIDIARIES Consolidated Statements of Operations (In thousands, except unit and per unit data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues: Interest on equipment financings $ Rental income Gain/loss on sale of equipment and lease dispositions, net 69 ) Other income Expenses: Interest expense Depreciation on operating leases Provision for credit losses General and administrative expenses Administrative expenses reimbursed to affiliate Loss before equity in loss of affiliate and impairment on investment in affiliate ) Equity in loss of affiliate ) Impairment on investment in affiliate ) - ) - Net loss $ ) $ ) $ ) $ ) Net loss allocated to limited partners $ ) $ ) $ ) $ ) Weighted average number of limited partner units outstanding during the period Net loss per weighted average limited partner unit $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 Index LEAF EQUIPMENT LEASING INCOME FUND III, L.P. AND SUBSIDIARIES Consolidated Statement of Changes in Partners’ Deficit (In thousands except unit data) (Unaudited) General Limited Partners Total Partner Amount Units Amount Partners' (Deficit) Capital Balance, January 1, 2012 $ ) $ ) $ ) Cash distributions paid ) - ) ) Net loss ) - ) ) Balance, June 30, 2012 $ ) $ ) $ ) The accompanying notes are an integral part of this consolidated financial statement. 5 Index LEAF EQUIPMENT LEASING INCOME FUND III, L.P. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Loss/(gain) on sale of equipment and lease dispositions, net ) Equity in loss of affiliate 15 46 Impairment on investment in affiliate - Depreciation on operating leases Provision for credit losses Amortization of deferred charges and discount on debt Changes in operating assets and liabilities: Accounts receivable 11 17 Other assets 50 84 Accounts payable and accrued expenses and other liabilities 7 Due to affiliates ) Net cash provided by operating activities Cash flows from investing activities: Purchases of leases and loans ) - Proceeds from leases and loans Security deposits returned ) ) Net cash provided by investing activities Cash flows from financing activities: Repayment of debt ) ) Decrease in restricted cash Increase in deferred financing costs - (5 ) Cash distributions to partners ) ) Net cash used in financing activities ) ) Increase/(decrease) in cash 80 ) Cash, beginning of period Cash, end of period $ $ Cash paid for intererst $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 Index LEAF EQUIPMENT LEASING INCOME FUND III, L.P. AND SUBSIDIARIES Notes To Consolidated Financial Statements June 30 2012 (Unaudited) NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS LEAF Equipment Leasing Income Fund III, L.P. (“LEAF III”or the “Fund”) is a Delaware limited partnership formed on May 16, 2006 by its General Partner, LEAF Asset Management, LLC (the “General Partner”), which manages the Fund. The General Partner is a Delaware limited liability company, and a subsidiary of Resource America, Inc. (“RAI”). RAI is a publicly-traded company (NASDAQ: REXI) that uses industry specific expertise to evaluate, originate, service and manage investment opportunities through its commercial finance, real estate and financial fund management segments. Through its offering termination date of April 24, 2008, the Fund raised $120.0 million by selling 1.2 million of its limited partner units. It commenced operations in March 2007. The Fund is expected to have a minimum of a nine-year life, consisting of an offering period of up to two years, a five-year reinvestment period and a subsequent liquidation period of two years, during which the Fund’s leases and secured loans will either mature or be sold. In the event the Fund is unable to sell its leases and loans during the liquidation period, the Fund expects to continue to return capital to its partners as those leases and loans mature. All of the Fund’s leases and loans mature by the end of 2018. The Fund expects to enter its liquidation period beginning in April 2013. Contractually, the Fund will terminate on December 31, 2031, unless sooner dissolved or terminated as provided in the Limited Partnership Agreement (“The Partnership Agreement”). The Fund acquires diversified portfolios of equipment to finance to end users throughout the United States as well as the District of Columbia and Puerto Rico. The Fund also acquires existing portfolios of equipment subject to existing financings from other equipment finance companies, primarily from LEAF Financial Corporation (“LEAF Financial”), an affiliate of its General Partner and a subsidiary of RAI. The primary objective of the Fund is to generate regular cash distributions to its partners from its equipment finance portfolio over the life of the Fund. In addition to its 1% general partnership interest, the General Partner has also invested $1.3 million for a 1.3% limited partnership interest in the Fund. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The consolidated financial statements include the accounts of the Fund and its wholly owned subsidiaries LEAF III C SPE, LLC, and LEAF Receivables Funding 5, LLC.All intercompany accounts and transactions have been eliminated in consolidation. The Fund owns approximately a 4% ownership interest in LEAF Funding, LLC (“Funding LLC”). The Fund accounts for its interest in Funding LLC under the equity method of accounting. In March of 2009 the Fund also invested $428,000 in LEAF Funds Joint Venture 2, LLC (“LEAF Funds JV2”), representing a 2% ownership interest, which the Fund accounted for under the cost method of accounting. In May 2012 the Fund fully impaired its investment in LEAF Funds JV2 due to continued uncertainty as to future performance, which resulted in a $428,000 impairment charge on the accompanying statement of operations.Should the Fund realize a return on its investment in a future period, this would result in income recognition to the Fund. The accompanying unaudited financial statements reflect all adjustments that are, in the opinion of management, of a normal and recurring nature and necessary for a fair statement of the Fund’s financial position as of June 30, 2012, and the results of its operations and cash flows for the periods presented. The results of operations for the three and six months ended June 30, 2012 are not necessarily indicative of results of the Fund’s operations for the 2012 calendar year. The financial statements have been prepared pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”) for interim financial reporting. Accordingly, certain information and note disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) have been condensed or omitted pursuant to those rules and regulations. These interim financial statements should be read in conjunction with the Fund’s financial statements and notes thereto presented in the Fund’s Annual Report on Form 10-K for the year ended December 31, 2011, as filed with the SEC on March 28, 2012. The Fund has evaluated subsequent events through the date the financial statements were issued noting no subsequent events that were required to be disclosed in the consolidated financial statements. 7 Index LEAF EQUIPMENT LEASING INCOME FUND III, L.P. AND SUBSIDIARIES Notes To Consolidated Financial Statements – (Continued) June 30 2012 (Unaudited) Use of Estimates Preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates include the allowance for credit losses and the estimated unguaranteed residual values of leased equipment, among others. The Fund bases its estimates on historical experience and on various other assumptions that it believes are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates. Significant Accounting Policies Investments in Leases and Loans The Fund’s investment in leases and loans consist of direct financing leases, operating leases and loans. Direct Financing Leases. Certain of the Fund’s lease transactions are accounted for as direct financing leases (as distinguished from operating leases). Such leases transfer substantially all benefits and risks of equipment ownership to the customer. The Fund’s investment in direct financing leases consists of the sum of the total future minimum lease payments receivable plus the estimated unguaranteed residual value of leased equipment, less unearned finance income. Unearned finance income, which is recognized as revenue over the term of the financing by the effective interest method, represents the excess of the total future minimum contracted payments plus the estimated unguaranteed residual value over the cost of the related equipment. Unguaranteed residual value represents the estimated amount to be received at lease termination from lease extensions or ultimate disposition of the leased equipment. The estimates of residual values are based upon the Fund’s history with regard to the realization of residuals, available industry data and the General Partner’s experience with respect to comparable equipment. The estimated residual values are recorded as a component of investments in leases. Residual values are reviewed periodically to determine if the current estimate of the equipment’s fair market value appears to be below its recorded estimate. If required, residual values are adjusted downward to reflect adjusted estimates of fair market values. Upward adjustments to residual values are not permitted. Operating Leases. Leases not meeting any of the criteria to be classified as direct financing leases are deemed to be operating leases. Under the accounting for operating leases, the cost of the leased equipment, including acquisition fees associated with lease placements, is recorded as an asset and depreciated on a straight-line basis over the equipment’s estimated useful life, generally up to seven years. Rental income consists primarily of monthly periodic rental payments due under the terms of the leases. The Fund recognizes rental income on a straight line basis. A review for impairment of operating leases is performed whenever events or changes in circumstances indicate that the carrying amount of the operating leases may not be recoverable.The Fund writes down its rental equipment to its estimated net realizable value when it is probable that its carrying amount exceeds its fair value and the excess can be reasonably estimated; gains are only recognized upon actual sale of the rental equipment.There were no write-downs of equipment for the three and six month periods ending June 30, 2012 or 2011. Loans. For term loans, the investment in loans consists of the sum of the total future minimum loan payments receivable less unearned finance income. Unearned finance income, which is recognized as revenue over the term of the financing by the effective interest method, represents the excess of the total future minimum contracted loan payments over the cost of the related equipment. For all other loans, interest income is recorded at the stated rate on the accrual basis to the extent that such amounts are expected to be collected. Allowance for Credit Losses. The Fund evaluates the adequacy of the allowance for credit losses (including investments in leases and loans) based upon, among other factors, management’s historical experience on the portfolios it manages, an analysis of contractual delinquencies, economic conditions and trends, and equipment finance portfolio characteristics, adjusted for expected recoveries. In evaluating historic performance, the Fund performs a migration analysis, which estimates the likelihood that an account will progress through delinquency stages to ultimate charge-off. After an account becomes 180 or more days past due any remaining balance is fully-reserved less an estimated recovery amount. The Fund’s policy is to charge off to the allowance those financings which are in default and for which management has determined the probability of collection to be remote. 8 Index LEAF EQUIPMENT LEASING INCOME FUND III, L.P. AND SUBSIDIARIES Notes To Consolidated Financial Statements – (Continued) June 30 2012 (Unaudited) Income is not recognized on leases and loans when a default on payment exists for a period of 90 days or more. Income recognition resumes when a lease or loan becomes less than 90 days delinquent.Fees from delinquent payments are recognized when received and are included in other income. Other Income Other income includes miscellaneous fees charged by the Fund such as late fee income, among others.The Fund recognizes late fee income as fees are collected. Late fee income was $208,000 and $424,000, respectively, for the three and six months ended June 30, 2012 and $303,000 and $656,000, respectively, for the three and six months ended June 30, 2011. Recent Accounting Standards Accounting Standards Recently Adopted Comprehensive Income - In June 2011, the FASB issued an amendment to eliminate the option to present components of other comprehensive income as part of the statement of changes in equity.The amendment requires that all non-owner changes in equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In the two-statement approach, the first statement should present total net income and its components followed consecutively by a second statement that should present total other comprehensive income, the components of other comprehensive income, and the total of comprehensive income. The Fund adopted the two-statement approach for the period beginning January 1, 2012.However, adoption of this standard did not impact the Fund's financial statements for the three and six months ending June 30, 2012 as the Fund had no itemsof other comprehensive income. Fair Value Measurements - In May 2011, the FASB issued an amendment to revise the wording used to describe the requirements for measuring fair value and for disclosing information about fair value measurements. For many of the requirements, the FASB does not intend for the amendments to result in a change in the application of the current requirements. Some of the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements, such as specifying that the concepts of highest and best use and valuation premise in a fair value measurement are relevant only when measuring the fair value of nonfinancial assets. Other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements such as specifying that, in the absence of a Level 1 input, a reporting entity should apply premiums or discounts when market participants would do so when pricing the asset or liability. This guidance was adopted by the Fund for the period beginning January 1, 2012 and did not significantly impact the Fund’s consolidated financial statements. NOTE 3 – INVESTMENT IN LEASES AND LOANS The Fund’s investment in leases and loans, net, consists of the following (in thousands): June 30, December 31, 2011 Direct financing leases (a) $ $ Loans (b) Operating leases Allowance for credit losses ) ) $ $ (a) The Fund’s direct financing leases are for initial lease terms generally ranging from 24 to 96 months. (b) The interest rates on loans generally range from 7% to 16%. 9 Index LEAF EQUIPMENT LEASING INCOME FUND III, L.P. AND SUBSIDIARIES Notes To Consolidated Financial Statements – (Continued) June 30 2012 (Unaudited) The components of direct financing leases and loans are as follows (in thousands): June 30, December 31, Leases Loans Leases Loans Total future minimum lease payments $ Unearned income ) Residuals, net of unearned residual income (a) - - Security deposits ) $ (a) Unguaranteed residuals for direct financing leases represent the estimated amounts recoverable at lease termination from extensions or disposition of the equipment. The Fund’s investment in operating leases, net, consists of the following (in thousands): June 30, December 31, Equipment on operating leases $ $ Accumulated depreciation ) ) Security deposits (5 ) ) $ $ NOTE 4 – ALLOWANCE FOR CREDIT LOSSES AND CREDIT QUALITY The following table is an age analysis of the Fund’s receivables from leases and loans (presented gross of allowance for credit losses of $850,000 and $1.6 million) as of June 30, 2012 and December 31, 2011, respectively (in thousands): June 30, 2012 December 31, 2011 Age of receivable Investment in leases and loans % Investment in leases and loans % Current $ % $ % Delinquent: 31 to 91 days past due % % Greater than 91 days (a) % % $ % $ % (a) Balances in this age category are collectivelly evaluated for impairment. The Fund had $1.3 million and $2.3 million of leases and loans on nonaccrual status as of June 30, 2012 and December 31, 2011, respectively.The credit quality of the Fund’s investment in leases and loans as of June 30, 2012 and December 31, 2011 is as follows (in thousands): June 30, December 31, Performing $ $ Nonperforming $ $ 10 Index LEAF EQUIPMENT LEASING INCOME FUND III, L.P. AND SUBSIDIARIES Notes To Consolidated Financial Statements – (Continued) June 30 2012 (Unaudited) The following table summarizes the activity in the allowance for credit losses (in thousands): Three Months Ended June 30, Six Months Ended June 30, Allowance for credit losses, beginning of period $ Provision for credit losses Charge-offs ) Recoveries Allowance for credit losses, end of period (a) $ (a) End of period balances were collectively evaluated for impairment. NOTE 5 – DEFERRED FINANCING COSTS As of June 30, 2012 and December 31, 2011, deferred financing costs include $489,000 and $1.6 million, respectively, of unamortized deferred financing costs which are being amortized over the estimated useful life of the related debt. Accumulated amortization as of June 30, 2012 and December 31, 2011 is $1.6 million and $2.5 million, respectively. In June 2012, the Fund expensed the unamortized deferred financing costs totaling $568,000 related to its DZ Bank facility due to uncertainty that the Fund will utilize the facility in the future. NOTE 6 – DEBT The Fund’s bank debt consists of the following (dollars in thousands): December 31, June 30, 2012 Outstanding Interest rate Outstanding Type Maturity Date Balance per annum Balance 2010-4 Term Securitization Term August 2018, January 2019 $ 1.70% to 5.50% $ DZ Bank Revolving November 2013 - Commercial paper plus 1.75% - $ $ 2010-4 Term Securitization The 2010-4 Term Securitization was issued on November 5, 2010 at $201.9 million in six tranches of asset-backed notes - one note matures in August 2018 and five notes mature in January 2019.The notes were issued at an original discount of approximately $7.2 million of which approximately $1.7 million remains unamortized as of June 30, 2012.Proceeds of the 2010-4 Term Securitization were used to retire facilities with previous lenders on December 8, 2010.As of June 30, 2012, $54.6 million of leases and loans and $6.7 million of restricted cash were pledged as collateral for this facility. Recourse is limited to the amount of collateral pledged. The Fund’s securitization is serviced by an affiliate of the Fund’s General Partner (the “Servicer”).If the Servicer or the Fund’s portfolio does not comply with certain requirements, then the noteholders have the right to replace the Servicer.The portfolio exceeded the cumulative net loss percentage permitted in the 2010-4 Term Securitization in April 2012.Accordingly, the noteholders were notified and discussions are ongoing about a resolution.Whereas the noteholders have the right to appoint a successor Servicer to replace the General Partner’s affiliate, to date they have not elected to do so. This event does not constitute an event of default on the 2010-4 Term Securitization.Additionally, the Fund is not, nor has been, delinquent on any payments owed to the noteholders. DZ Bank The outstanding balance of $72.9 million was paid off on December 8, 2010 with the proceeds from the 2010-4 Term Securitization.Interest on each borrowing on this facility is calculated at the commercial paper rate for the lender at the time of such borrowing plus 1.75% per year. The DZ Bank facility has not been terminated but it is currently not available for use as the Fund had incurred multiple breaches under its covenants for which the Fund has requested waivers.Additionally, no cross-default provisions exist with the 2010-4 Term Securitization.As of June 30, 2012, no amounts were outstanding under this borrowing arrangement. 11 Index LEAF EQUIPMENT LEASING INCOME FUND III, L.P. AND SUBSIDIARIES Notes To Consolidated Financial Statements – (Continued) June 30 2012 (Unaudited) Debt Repayments: Excluding $1.7 million of remaining unamortized discount on the 2010-04 Term Securitization, estimated annual principal payments on the Fund’s aggregate borrowings over the next five annual periods ended June 30, and thereafter, are as follows (in thousands): June 30, 2013 $ June 30, 2014 June 30, 2015 $ NOTE 7 – NOTE PAYABLE The Fund had a $1.3 million, 12% note payable to Guggenheim. The remaining principal balance of $778,000 was paid off on March 21, 2011. NOTE 8 – FAIR VALUE MEASUREMENT Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants in the principal or most advantageous market for the asset or liability at the measurement date (exit price). U.S. GAAP establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (level 1) and the lowest priority to unobservable inputs (level 3). The level in the fair value hierarchy within which the fair value measurement in its entirety falls is determined based on the lowest level input that is significant to the measurement in its entirety. ● Level 1 – Quoted prices in active markets for identical assets and liabilities that the reporting entity has the ability to access at the measurement date. ● Level 2 – Observable inputs other than quoted prices included within Level 1, such as quoted prices for similar assets or liabilities in active markets or quoted prices for identical assets or liabilities in inactive markets. ● Level 3 – Unobservable inputs that reflect the entity’s own assumptions about the assumptions that market participants would use in the pricing of the asset or liability and are consequently not based on market activity, but rather through particular valuation techniques. There were no assets or liabilities measured at fair value at June 30, 2012 or December 31, 2011. The Fund is also required to disclose the fair value of financial instruments for which it is practicable to estimate that value.For cash, restricted cash, receivables, and payables, the carrying amounts approximate fair value because of the short term maturity of these instruments. At December 31, 2011, the carrying value of debt approximated fair value as interest rates were comparable to current market rates. Subsequent to the adoption of ASU 2011-04, the Fund is also required to disclose the methods used to estimate fair value and the level within the fair value hierarchy within which the fair value measurements are categorized. The carrying value and fair value of the Fund’s debt at June 30, 2012 is as follows: Fair Value Measuring Using Liabilities Carrying Value Level 1 Level 2 Level 3 At Fair Value Debt, at June 30, 2012 $ $
